 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandAMER-ICAN FEDERATION OF LABOR WESTERN UNION AFFILIATED LOCALSCase No. R-3-336.-Decided January 8,1942Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition until certified by the Board ; union not appearingat the hearing nor presenting evidence of membership, not accorded place onthe ballot ; election necessary.Unit Appropriate for Collective Bargaining:all regular employees in the com-mercial, traffic, and plant departments at the Indianapolis, Indiana, office ofthe Company, including messengers, but excluding confidential and supervisoryemployees and the line gang.Mr. E. C. Ziesel,of Chicago, Ill., for the Company.Mr. Hugh McKenny,of Chicago, Ill., andMr. Gerald Bennett,ofIndianapolis, Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 8 and 16, 1941, respectively, American Federationof Labor Western Union Affiliated Locals, herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition 1 and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Western Union Telegraph Company, Indianapolis, In-diana, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnOctober 31, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-I The petition was filed by Western Union Telegraph Workers Union No. 22751. Thisorganization is now a part of the Union.38 N. L.R. B., No. 19. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDSeries 2, as amended, ordered an investigation and authorized the Re-gionalDirector to conduct it and to provide for an appropriatehearing upon due notice.On November 4, 19411 the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Union,and upon American Communications Association, herein called theA. C. A. Pursuant to notice, a hearing was held on November 27,1941, at Indianapolis, Indiana, before Arthur R. Donovan, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented and participated in the hearing.The A. C. A. did not appear at the hearing. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the com-mencement of the hearing, the Trial Examiner introduced a motionfiled by the A. C. A. with the Regional Director to dismiss the petitionon the ground that no such organization as filed the petition existed.The Regional Director and the Trial Examiner reserved ruling there-on.The motion is hereby denied.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed these rulingsand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Western Union Telegraph Company is a New York corporationwith its principal office at New York City. It is engaged throughoutthe United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications.In the operation of its national andinternational communications' system, the Company owns and/or op-erates 210,311 miles of pole lines, 4,082 miles of land-line cable, 1,878,-197 miles of wire, 30,312 nautical miles of ocean cable, and 19,140 tele-graph offices.At the close of 1940, the Company employed 51,153persons.The Company maintains offices at Indianapolis, Indiana,with which we are here concerned. It admits that it is engaged incommerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDAmerican Federation of Labor Western Union Affiliated Locals is alabor organization affiliated with the American Federation of Labor. THE WESTERN UNION TELEGRAPH C'OMTANY85It admits to membership employees at the Indianapolis, Indiana, of-fices of the Company. .III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive repre-sentative of its employees at the Indianapolis office until such time asit is certified by the Board.A statement of the Regional Director,introduced in evidence at the hearing, shows that the Union representsa substantial number of employees in the unit which it alleges isappropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agree that all regular employees inthe commercial, traffic, and plant departments in the metropolitanIndianapolis office of the Company, excluding supervisory and con-fidential employees 3 and the line gang, constitute an appropriateunit.The Union urges that messengers be included in the unit. TheCompany stated that its position with respect to the messengerswas the same as in the case involving the Chicago office of the Com-pany.For the reasons indicated in our Decision in the Chicagocase 4we find that regularmessengersshould be included in theunit.We find that all regular employees in the commercial, traffic, andplant departments at the metropolitan Indianapolis office of the Com-pany, including messengers, but excluding confidential and super-2 The Regional Director reported that the Union presented authorization or membershipcards signed by 167 persons whose names appear on the Company's pay roll for the Indian-apolis office.There are approximately 313 employees at the Indianapolis office.3The parties agreed that the positions listed in Appendix A are supervisory or confidentialpositions.4Matter of the Western Union Telegraph CompanyandTelegraph Workers IndependentUnion,et al.,36 N. L. R. B. 812. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory employees and the line gang, constitute a unit appropriate forthe purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.The A. C. A. notified the Regional Director by letter on November26, 1941, that it claimed a substantial interest among the employeesin the metropolitan Indianapolis office and desired to participate inany election directed by the Board.Although the A. C. A. was ac-corded an opportunity to present evidence of its membership it didnot do so and as stated above did not appear at the hearing in theinstant proceeding.We shall not accord a place to the A. C. A. onthe ballot.Upon the basis of the above findings of fact and upon the entirerecord in'the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,Indianapolis, Indiana, within the meaning of Section 9 (c) andSection 2 (6) and (7) of -the National Labor Relations Act.2.All regular employees in the commercial, traffic, and plant de-partments at the metropolitan Indianapolis office of the Company,including messengers, but excluding confidential and supervisory em-ployees and the line gang, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it ishereby IIEWESTERN UNION TELEGRAPH COMPANY87DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Indianapolis, Indiana,an election by secret ballot shall be conducted as early as possible, butnot later than thirty. (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Elev-enth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all regular employees in the commercial,traffic, and plant departments at the metropolitan Indianapolis officeof the Company who were employed during the pay-roll period imme-diately preceding the date of this Direction, including messengers andemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding confidentialand supervisory employees, the line gang, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by American Federation of Labor West-ern Union Affiliated Locals, affiliated with the American Federationof Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the. consideration of theabove Decision and Direction of Election.-APPENDIX A.Commercial DepartmentSuperintendentConfidential stenographerCommercial representativeConfidential clerkManager delivery departmentChief bookeeperTraffic DepartmentClerical supervisorNight traffic managersTelephone supervisorsTesting and regulating chiefAssistant chief operator MorseStatistical clerkTraffic managerAutomatic chief In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN FEDERATION OF LABORWESTERN UNION AFFILIATEDLOCALSCase No. R-3336CERTIFICATION OF REPRESENTATIVESFebruary 14,194On January 8, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on January 30, 1942, under the direction and supervision ofthe Regional Director for the Eleventh Region (Indianapolis, In-diana).On February 2, 1942, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the conductof the ballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows :Total on eligibility list_______________-------------------------------------- 263Total ballots cast___________________________________________ 181Total ballots challenged_____________________________________1Total blank ballots__________________________________________0Total void ballots___________________________________________0Total valid votes counted____________________________________ 180Votes cast for American Federation of Labor Western UnionAffiliated Locals, affiliated with the A. F. L__________________ 177Votes cast against American Federation of Labor Western UnionAffiliated Locals, affiliated with the A. F. L___________________3By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that American Federation of Labor WesternUnion Affiliated Locals, affiliated with the American Federation ofLabor, has been designated and selected by a majority of all regular138 N. L.R.B.83.38 N. L. R. B, No. 19a.88 THE WESTERN UNION TELEGRAPH COMPANY89employees in the commercial, traffic, and plant departments at theMetropolitan Indianapolis office of The Western Union TelegraphCompany, including messengers, but excluding confidential and super-visory employees and the line gang, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, American Federation of Labor Western Union AffiliatedLocals, affiliated with the American Federation of Labor, is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.